FERGUSON, Judge
(dissenting):
I dissent.
Conceding the validity in their sphere of the civil authorities cited by the Chief Judge, I believe they have no application to a determination of the issue whether a case originally tried by general court-martial may thereafter be reheard before a special court-martial. In my opinion, resolution of this question depends solely upon the intent of Congress in enacting Uniform Code of Military Justice, Article 63, 10 USC § 863. The legislative history of that statute leads inevitably to the conclusion that a rehearing must be conducted before a tribunal of the same rank as the court-martial which originally tried the cause.
Code, supra, Article 63, provides pertinently:
“(a) If the convening authority disapproves the findings and sentence of a court-martial he may, except where thére is lack of sufficient evidence in the record to support the findings, order a rehearing. In such a case he shall state the reasons for disapproval. If he disapproves the findings and sentence and does not1 order a rehearing, he shall dismiss the charges.
“(b) Each rehearing shall take place before a court-martial composed of members not members of the court-martial which first heard the case. Upon a rehearing the accused may not be tried for any of*171fense of which he was found not guilty by the first court-martial, and no sentence in excess of or more severe than the original sentence may be imposed, unless the sentence is based upon a finding of guilty of an offense not considered upon the merits in the original proceedings, or unless the sentence prescribed for the offense is mandatory.”
Code, supra, Article 66, 10 USC § 866, and Article 67, 10 USC' § 867, also authorize boards of review and this Court to order rehearings in the event prejudicial error is discovered in the record.
The key to the meaning of the cited statutes is the intended definition of the term “rehearing.” Eeference to the legislative background of the Articles in question makes it crystal clear that Congress adopted the military understanding that a rehearing was but “a continuation of the former proceeding,” subject to the requirement that different members compose the panel hearing the case. Hearings before House Armed Services Committee on HR 2498, 81st Congress, 1st Session, page 1180; House Report No. 491, 81st Congress, 1st Session, page 30; Senate Report No. 486, 81st Congress, 1st Session, page 26. Historically, this understanding of the meaning of “rehearing” seems to have grown from the automatic appellate review of records of trial and the application of the prohibition against twice placing an individual in jeopardy. In civil jurisdictions, of course, the defendant normally waives a claim of jeopardy by appealing and requesting another trial. In military law, however, his record of trial is automatically reviewed. Consequently, any further hearing was regarded as a mere continuation of the former trial in order to secure a means of correcting error without the necessity of implying the accused’s consent. See, generally, Hearings before Senate Armed Services Committee, on S. 857 and HR 4080, 81st Congress, 1st Session, pages 321, et sequitur.
The Uniform Code elsewhere recognizes that a rehearing is no more than a continuation of the former proceeding for, it also provides that jeopardy shall not attach in a court-martial “until the finding of guilty has become final after review of the case has been fully completed.” Code, supra, Article 44, 10 USC § 844. This obviously contemplates that a trial by court-martial is a unitary proceeding which commences with the initial hearing on the merits, proceeds through appellate channels, and ends either with dismissal of the charges or repetition of the trial and review procedures. Indeed, the Chief Judge has heretofore so construed the Code. United States v Padilla, 1 USCMA 603, 5 CMR 31. There, he stated, at pages 613-614:
. . It is quite clear, from the provisions of the Code and the Manual and from the legislative history of the Code — all of which are cited by the majority — that there is a legal and practical difference between a ‘rehearing’ ordered for procedural error, and ‘another trial’ ordered for jurisdictional defect in the original proceedings. . . .
“I quite agree that legal effect can properly be given to the result of a rehearing ordered for fancied but nonexistent procedural error. But this only because, in the language of the Congressional draftsmen of the Code, a rehearing is a ‘continuation of the former 'proceeding.’ . . . The rehearing . . . {constitutes], in legal effect, a continuation of the first trial, ...” [Emphasis supplied.]
In United States v Martinez, 11 USCMA 224, 29 CMR 40, we were faced with substantially the same question as is now before us. There, accused’s trial was initially held before a general court-martial. Detecting the presence of error which did not affect the findings, the convening authority ordered a rehearing before a special court-martial on the sentence alone. We held the subsequent proceedings to be a nullity, pointing out that the two types of courts-martial did not possess coordinate jurisdiction. To the same effect, see Ex parte Trombley, 78 Cal App 2d 528, 178 P2d 510 (1947), affirmed 31 Cal 2d 801, 193 P2d 734 *172(1948), and Henry L. Lang Co. v McGarry, 106 NJL 457, 150 Atl 689 (1930). While we were there concerned with a splitting of the case between a general and a special court-martial, implicit in our holding was the conclusion that it would be equally improper to hold a complete rehearing before a lesser tribunal. Indeed, the dissenting judge in that case expressly referred to such a result. United States v Martinez, supra, at page 234. In short, we recognized that a trial by court-martial and a rehearing constitute but one proceeding separated only by intervening appellate action.
Upon this basis, it is difficult to perceive how a cause originally heard before a military tribunal of general jurisdiction may be heard, following reversive action, by a court-martial whose powers are strictly limited and whose entire composition is different. And as we said in United States v Martinez, supra, at page 228:
“. . . [I] t is obvious that the accused is deprived of substantial rights by such a division in the trial of his case. While he may possibly benefit in some cases from the limited sentencing powers of the lesser tribunal, he may be denied the services of qualified counsel and is always required to do without the advantages inherent in the services of a trained law officer.”
Turning to the rationale of the principal opinion, it is at once apparent where its reasoning goes astray. True it is that the authorities cited have held that reversal of a case on appeal generally leaves the proceedings in the same position as before trial. Spriggs v United States, 225 F2d 865 (CA 9th Cir) (1955); Booth v United States, 154 Fed 836 (CA 2d Cir) (1907); District of Columbia v Huffman, 42 Atl 2d 502 (DC Mun App) (1945). These cases, however, deal with the effect of dismissal of charges by the United States District Attorney and the conduct of “ ‘a new trial’ ” ordered by the appellate courts. As noted above, we are here dealing with the effect of a rehearing rather than a new trial, and the distinction between the two terms is material. United States v Padilla, supra. Moreover, none of the cases cited involved a change in the nature of the tribunal which was to hear the cause, and, in my opinion, the Circuit Courts of Appeals involved might have taken quite a different view had the trial judge decided to ignore their mandate and refer the indictments for trial before a United States Commissioner.
In my view, therefore, it was improper to order a rehearing of accused’s case before a special court-martial after his original trial had been held before a general court-martial. Code, supra, Article 63, was intended by Congress to authorize rehearings only before tribunals of a dignity equal to that of the forum which initially heard the case. United States v Padilla, supra; United States v Martinez, supra. Any other interpretation of the statute simply renders meaningless the legislative purpose to adopt the long-held military concept that a rehearing is but a continuation of the former proceedings. As I cannot disregard so easily the Congressional mandate, I am unable to concur in my brothers’ views.